Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Reasons for Allowance
Claim(s) 1-3, 7-16 and 20-30 is/are allowed.
The following is an Examiner’s statement of reasons for allowance:
Instant Invention draws to techniques for capability information for sounding reference signal configuration improvements. Each of independent claims, claim 1 (“An apparatus”), claim 14 (“An apparatus”), claim 27 (“A method”) and claim 29 (“A method”), contains following underlined features, which when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obviousness at the time when the invention was made:

Claim 1. An apparatus for wireless communication by a user equipment (UE), comprising: 
at least one processor configured to:
transmit, to a base station (BS), capability information related to a time gap for one or more switching procedures associated with additional sounding reference signal (SRS) transmissions in a normal uplink (UL) subframe, including at least one of an antenna switching procedure, a frequency hopping procedure, or a power change procedure; 
receive SRS configuration information, wherein: 
the SRS configuration information comprises an SRS transmission pattern supported by the UE, and
the SRS transmission pattern supported by the UE is based, at least in part, on the time gap for at least one of the antenna switching procedure, the frequency hopping procedure, or the power change procedure; and 
transmit at least one SRS in accordance with the SRS configuration information; and 
a memory coupled with the at least one processor.

Claim(s) 14, 27 and 29 is/are allowed for the same reason as stated above.

Consequently, all dependent claims from claim(s) 1, 14, 27 and 29 is/are also allowed, resulting the allowance indicated in section 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571) 272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHIREN QIN/Examiner, Art Unit 2411